       Case 4:20-cv-00492-DPM Document 26 Filed 03/11/21 Page 1 of 3



            IN THE UNITED STATES DISTRICT COURT
               EASTERN DISTRICT OF ARKANSAS
                     CENTRAL DIVISION

BONNIE NORMAN, Individually and
on Behalf of All Others Similarly Situated                   PLAINTIFF

v.                        No. 4:20-cv-492-DPM

INDEPENDENT CASE MANAGEMENT, INC.                          DEFENDANT

                                  ORDER
     Norman worked for Independent Case Management as a direct
support professional from 2017 until May 2020. Independent Case
Management is a home healthcare company that provides in-home
personal care to people with physical and developmental disabilities,
some of whom require 24-hour care. Direct support professionals help
clients acquire daily living skills to become as independent as possible,
including     assisting    them     with     scheduling,     medications,
communication, and general health. Norman says she was paid hourly,
regularly worked more than one hundred hours a week, was made to
report only forty hours regardless of how many she'd worked, and was
not paid any extra for her overtime work.            Norman moves to
conditionally certify a collective action.
     All material things considered, Norman has carried her burden
for collective certification. She's met the lenient applicable standard of
showing that the direct support professionals are similarly situated to
        Case 4:20-cv-00492-DPM Document 26 Filed 03/11/21 Page 2 of 3



one another. Helmert v. Butterball, LLC, 2009 WL 5066759, at *3 (E.D.
Ark. 15 Dec. 2009). And she's made the modest factual showing-
through her pleading and the affidavits - that the same kind of alleged
wage violation occurred across a group. Garrison v. ConAgra Foods
Packaged Food, LLC, 2013 WL 1247649, at *2 (E.D. Ark. 27 Mar. 2013).
But, the Court shares Independent Case Management's concern about
the breadth of Norman's proposed collective.          The direct support
professionals had similar duties and were subject to uniform pay
policies.   It's not clear the same is true of all Independent Case
Management's "home healthcare workers" - a group comprising line
therapists, caregivers, and individuals certified to work with autistic
children, as well as direct support professionals. The Court therefore
conditionally certifies a narrower collective:
      All direct support professionals employed by Independent
      Case Management who worked more than forty hours in
      any week from 11 May 2017 to 11 May 2020.
      Please change the proposed notice and consent forms to reflect the
modified group definition. Notice to group members by either U.S.
mail or email (at group counsel's election) is fine. One follow-up by
postcard is fine, too.     When sending notice, do not enclose the
pleadings. Independent Case Management must provide the requested
contact information by 26 March 2021. The opt-in period will close on
11 June 2021.      The Court otherwise overrules Independent Case
Management's objections.
                                    -2-
       Case 4:20-cv-00492-DPM Document 26 Filed 03/11/21 Page 3 of 3



                                  * * *
     Norman's motion for conditional certification, Doc. 13, is granted
as modified.
     So Ordered.


                                                    ,
                                  D .P. Marshall Jr.
                                  United States District Judge




                                   -3-
